Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 9, lines 12-19, filed 25 May 2022, with respect to claims 1 and 3-12 have been fully considered and are persuasive.  The rejection of claims 1 and 3-8 under 35 U.S.C. 103 as being unpatentable over Wariishi et al. (US 7,566,511) in view of EP 1840994 (hereafter EP ‘994) has been withdrawn; the rejection of claims 9-10 under 35 U.S.C. 103 as being unpatentable over Wariishi et al. (US 7,566,511) in view of EP 1840994 (hereafter EP ‘994) as applied to claims 1 and 8 above, and further in view of Blanchet et al. (US 7,070,874) has been withdrawn; and, the rejection of claims 11-12 under 35 U.S.C. 103 as being unpatentable over Wariishi et al. (US 7,566,511) in view of EP 1840994 (hereafter EP ‘994) as applied to claim 1 above, and further in view of KR1020040003654 (hereafter KR ‘654) has been withdrawn.

Response to Amendment
	This is in response to the Amendment filed 25 May 2022.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	The rejection of claims 1 and 3-8 under 35 U.S.C. 103 as being unpatentable over Wariishi et al. (US 7,566,511) in view of EP 1840994 (hereafter EP ‘994) has been withdrawn in view of Applicants’ Amendment.
4.	The rejection of claims 9-10 under 35 U.S.C. 103 as being unpatentable over Wariishi et al. (US 7,566,511) in view of EP 1840994 (hereafter EP ‘994) as applied to claims 1 and 8 above, and further in view of Blanchet et al. (US 7,070,874) has been withdrawn in view of Applicants’ Amendment. 
5.	The rejection of claims 11-12 under 35 U.S.C. 103 as being unpatentable over Wariishi et al. (US 7,566,511) in view of EP 1840994 (hereafter EP ‘994) as applied to claim 1 above, and further in view of KR1020040003654 (hereafter KR ‘654) has been withdrawn in view of Applicants’ Amendment.

(New) DETAILED ACTION
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wariishi et al. (US 7,566,511) in view of Taguchi et al. (US 20190245236), and further in view of EP 1840994 (hereafter EP ‘994).
Claim 1:	Wariishi et al.in Figures 1, 2 and 5 disclose a fuel cell stack (10) comprising:
a first stack (18) including:
	first unit cells (12); and
	a first outer peripheral surface around a first stacking direction of the first unit cells (12)(The unit cells as shown in Figures 1, 2 and 5 have been construed as rendering obvious the recited “outer peripheral surface”);
a second stack (20) that is juxtaposed to the first stack in a Y direction perpendicular to the first stacking direction (col. 4: 65-67), the second stack (20) including:
second unit cells (14) stacked parallel to the first stacking direction Z of the first unit cells (14); and
a second outer peripheral surface around the second unit cells (14) (The unit cells as shown in Figures 1, 2 and 5 have been construed as rendering obvious the recited “outer peripheral surface”);
an external gas manifold (col. 10: 19-22) that supplies and discharges a reactant gas to and from the first (18) and the second (20) stacks, wherein the external gas manifold includes first (86) and second (88) external gas manifolds sandwich the first stack (18) and second (20) stacks in-between the first (86) and second (88) external gas manifolds in an X direction perpendicular to the Y and Z direction (Wariishi et al. disclose first and second fuel gas passages 44, 48 have a conterflow arrangement with respect to second and first gas passages 42, 38 along the surfaces of the first and second assemblies 20, 18; and, thus, first (86) and second (88) external gas manifolds sandwich the first stack (18) and second (20) stacks in-between the first (86) and second (88) external gas manifolds in an X direction perpendicular to the Y and Z direction; and
	an external coolant manifold (86, 88) that supplies and discharges a coolant to and from the first (18) and second (20) stacks,
wherein the first and second external gas manifolds (86, 88) are obviously connected to at least a part of the first outer peripheral surface and at least a part of the second outer peripheral surface, and extend along the Y direction. See also entire document.
Wariishi et al. do not disclose that the external coolant manifold includes:
a coolant supply portion that supplies the coolant to one of the first and
second stacks; and
a coolant discharge portion that discharges the coolant from the other of
the first and second stacks, and
the coolant supply portion and the coolant discharge portion sandwich the first
and second stacks in the Y direction in which the first and second stacks are juxtaposed to each other.
Taguchi et al. in Figures 3, 4B and 5 disclose a coolant supply portion (201a) that supplies the coolant to a fuel cell stack and
a coolant discharge portion (201b) that discharges the coolant the fuel cell), and
the coolant supply portion and the coolant discharge portion sandwich fuel cell in the Y direction ([0052]-[0097]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified the stacks of Wariishi et al. in light of the teaching of Taguhi et al. such that a coolant supply portion that supplies the coolant to one of the first and second stacks; and a coolant discharge portion that discharges the coolant from the other of the first and second stacks, and
the coolant supply portion and the coolant discharge portion sandwich the first
and second stacks in the Y direction in which the first and second stacks are juxtaposed to each other.
	One having ordinary skill in the art would have been motivated to make the modification to provide a polymer electrolyte fuel cell that would have made it possible to improve hear-radiation properties of the cell stacks, effectively cool the fuel cell stack, and maintained an even temperature in the stack. 
The Wariishi et al. combination does not disclose that each of the first and second external gas manifolds includes a supply port, with the supply ports of the first and second external gas manifolds facing each other in the X direction on opposite sides of the first and second stacks and being configured to supply the reactant gas to the first and second stacks, wherein each of the supply ports has a cross-sectional area that is larger than one of a sum of cross-sectional areas of all inlets of reactant gas flow grooves for the reactant gas defined in all of the first unit cells or a sum of cross-sectional areas of all inlets of reactant gas flow grooves for the reactant gas defined in all of the second unit cells.
EP ‘994 in Figures 4-8 disclose an anode flow field plate and a cathode flow field plate comprising supply ports (33, 34), with the supply ports being configured to supply reactants to fuel cells stacks,  wherein each of the supply ports has a cross-sectional area that is larger than one of a sum of cross-sectional areas of all inlets of reactant gas flow grooves for the reactant gas defined in all of the first unit cells or a sum of cross-sectional areas of all inlets of reactant gas flow grooves for the reactant gas defined in all of the second unit cells (paragraphs [0031]-[0033], and [0037]), See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel cell stacks of the Wariishi et al. combination by incorporating the flow field plates of EP ‘994 such that each of the first and second external gas manifolds (of Wariishi et al.) includes a supply port, with the supply ports (of EP ‘994) of the first and second external gas manifolds (of Wariishi et al.) facing each other in the X direction on opposite sides of the first and second stacks (of Wariishi et al.) and being configured to supply the reactant gas to the first and second stacks (of Wariishi et al.), wherein each of the supply ports (of EP ‘994) has a cross-sectional area that is larger than one of a sum of cross-sectional areas of all inlets of reactant gas flow grooves (of EP ‘994) for the reactant gas defined in all of the first unit cells (of Wariishi et al.) or a sum of cross-sectional areas of all inlets (of EP ‘994) of reactant gas flow grooves for the reactant gas defined in all of the second unit cells (of Wariishi et al.).
One having ordinary skill in the art would have been motivated to make the modification to provide a gas-inlet pressure adjustment structure for a flow field plate (paragraph [0011] that effectively removed water condensed in the gas channel thereof and reduced the outward driving force acting on the proton exchange membrane induced by the pressure, thereby protecting the proton exchange membrane from displacing, peeling, breaking and otherwise damage (paragraph [0014]).
Claim 4:	 The rejection of claim 4 is as set forth above in claim 1 wherein the Wariishi et al. combination further discloses that   
the first and second outer peripheral surfaces (of Wariishi et al.) respectively include first and second facing regions that face each other, 
the external gas manifold (86, 88 of Wariishi et al.) and the external coolant manifold (86, 88 of Wariishi et al.) are connected to at least other regions of the first and second outer peripheral surfaces other than the first and second facing regions (of Wariishi et al.), 
the fuel cell stack (10) includes a coolant guide member (flow field plate of EP ‘994), and 
the coolant guide member electrically insulates (e.g., sealing element 5 as shown in Figure 9 of EP ‘994) the first and second facing regions from each other, connects the first and second facing regions to each other, and guides the coolant discharged from one of the first and second stacks to the other of the first and second stacks.
Claim 5:	 The rejection of claim 5 is as set forth above in claim 1 wherein the Wariishi et al. combination further discloses that the  first (12) and second (14) stacks (of Wariishi et al.) respectively include first and second coolant flow grooves (channels 35 as shown in Figure 4 of EP ‘994) through which the coolant flows, and the first and second coolant flow grooves obviously extend in a direction in which the first (18) and second (20) stacks are juxtaposed to each other.
Claim 6:	 The rejection of claim 6 is as set forth above in claim 1 wherein the Wariishi et al. combination discloses that the external gas manifold (86, 88 of Wariishi et al.) includes a reactant gas guide portion (flow field plate 3 of EP ‘994) that guides the reactant gas discharged from one of the first (12) and second (14) stacks to the other of the first (12) and second (14) stacks. 
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 and 6 wherein Wariishi et al. combination further discloses that the reactant gas guide portion (flow field plates 3 of EP ‘994) guides the reactant gas discharged from outlets of reactant gas flow grooves (channels 35 of EP ‘994) provided on the one of the first (18) and second (20) stacks into inlets of the reactant gas flow grooves in the other of the first and second stacks (e.g. Wariishi et al. discloses “After the oxygen-containing gas passes through the first oxygen-containing gas passage 38 provided on the upper side of the first assembly 18, the oxygen-containing gas flows through the connection passage member 16 in the direction of gravity.  Then, the oxygen-containing gas flows into the second oxygen-containing gas passage 42 provided on the lower side of the second assembly 20 of the second unit cell 14” (Figure 2 and col. 7: 36-42).
Claim 8:	 The rejection of claim 8 is as set forth above in claim 1 wherein Wariishi et al. in Figure 5 discloses that 
the reactant gas includes an anode gas and a cathode gas, 
the external gas manifold (86, 88) includes an anode gas passage portion and a cathode gas passage portion through which the anode gas and the cathode gas flow, respectively, and 
the anode gas passage portion and the cathode gas passage portion are provided in a single member and are separated from each other.

8.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wariishi et al. (US 7,566,511) in view of Taguchi et al. (US 20190245236), and further in view of EP 1840994 (hereafter EP ‘994) as applied to claims 1 and 8 above, and further in view of Blanchet et al. (US 7,070,874).
Wariishi et al., Taguchi et al., and EP ‘994 are as applied, argued, and disclosed above, and incorporated herein.
Claim 9:	 The Wariishi et al. combination discloses that the fuel cell stack (10 of Wariishi et al.), wherein the anode gas passage portion (of Wariishi et al.) supplies the anode gas to one of the first (18 of Wariishi et al.) and second (20 of Wariishi et al.) stacks located on an upstream side of the anode gas.
The Wariishi et al. combination does not disclose that the external gas manifold includes a heat transfer portion, and the heat transfer portion promotes heat exchange between the anode gas flowing through the anode gas passage portion and the cathode gas flowing through the cathode gas passage portion.
Blanchet al. in Figures 1-4 and 6 disclose a fuel cell stack comprising an external gas manifold wherein the external gas manifold includes a heat transfer portion (1), and the heat transfer portion (1) promotes heat exchange between an anode gas flowing through an anode gas passage portion and a cathode gas flowing through a cathode gas passage portion (col. 2: 36-44; and, col. 3: 38-57). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel cell stack of the Wariishi et al. combination by incorporating the heat transfer portion of Blanchet et al.
One having ordinary skill in the art would have been motivated to make the modification to provide an end unit of a fuel cell stack having an assembly that would have been adapted to receive and convey gases in a heat exchange relationship (col. 2: 11-15). 
Claim 10:	The Wariishi et al. combination discloses that the cathode gas passage portion (of Wariishi et al.) supplies the cathode gas to one of the first (18) and second (20) stacks located on an upstream side of the cathode gas.
The Wariishi et al. combination does not disclose that the external gas manifold includes a heat transfer portion, and the heat transfer portion promotes heat exchange between the cathode gas flowing through the cathode gas passage portion and the anode gas flowing through the anode gas passage portion.
Blanchet al. in Figures 1-4 and 6 disclose a fuel cell stack comprising an external gas manifold wherein the external gas manifold includes a heat transfer portion (1), and the heat transfer portion (1) promotes heat exchange between a cathode gas flowing through an anode gas passage portion and a cathode gas flowing through a cathode gas passage portion (col. 2: 36-44; and, col. 3: 38-57). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel cell stack of the Wariishi et al. combination by incorporating the heat transfer portion of Blanchet et al.
One having ordinary skill in the art would have been motivated to make the modification to provide an end unit of a fuel cell stack having an assembly that would have been adapted to receive and convey gases in a heat exchange relationship (col. 2: 11-15). 

9.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wariishi et al. (US 7,566,511) in view of Taguchi et al. (US 20190245236), and further in view of EP 1840994 (hereafter EP ‘994) as applied to claim 1 above, and further in view of KR1020040003654 (hereafter KR ‘654).
Wariishi et al., Taguchi et al., and EP ‘994 are as applied, argued, and disclosed above, and incorporated herein.
Claim 11:	The Wariishi et al. combination does not disclose that the first and second unit cells, adjacent to each other in a direction in which the first and second stacks are juxtaposed to each other, include a common electrolyte membrane.
KR ‘654 in Figures 3-5 disclose first (C) and second (C) unit cells, adjacent to each other in a direction in which first and second stacks are juxtaposed to each other, include a common electrolyte membrane (101) (pages 5-7). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unit cells of the Wariishi et al. combination by incorporating the common electrolyte membrane of KR ‘654.
One having ordinary skill in the art would have been motivated to make the modification to provide a low cost fuel cell system in which several units are formed on one membrane that would have increased power generation capacity (page 5. “Technical Task”.
Claim 12:	The rejection of claim 12 is as set forth above in claim 1 and 11 wherein the Wariishi et al. combination discloses that the first unit cell (12, of Wariishi et al. et al.) includes a first anode catalyst layer and a first cathode catalyst layer, the second unit cell (18) includes a second anode catalyst layer and a second cathode catalyst layer (col. 5: 25-30), the first anode catalyst layer and the second cathode catalyst layer are spaced apart from each other and are provided on one surface of the common electrolyte membrane (101 of KR ‘654), and the second anode catalyst layer and the first cathode catalyst layer are spaced apart from each other, and are provided on the other surface of the common electrolyte membrane (101 of KR ‘654).

Examiner Correspondence
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas H. Parsons/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729